The allegations of the petition are good as against a general demurrer. The court erred in sustaining the general demurrer, and in dismissing the petition.
                        DECIDED DECEMBER 2, 1947.
Error is assigned here on a judgment sustaining the general demurrer, and dismissing a petition for the recovery of damages.
Omitting the formal parts, the petition avers: "2. (a) Gordon Road, in Fulton County, Georgia, was a paved public thoroughfare, running in the general direction of east and west. (b) Plaintiff was the owner of a 1936 model Chevrolet sedan which was, just prior to damages thereto, to be described herein, of the reasonable market value of $500. (c) Defendant was the owner of a 1935 Dodge sedan. 3. On July 1, 1947, about 9:20 p. m., the plaintiff was driving her said Chevrolet sedan in an easterly direction along Gordon Road at a point where said thoroughfare is approximately 40 feet in width, along her right side of the road, in a careful and prudent manner, at a speed not exceeding 25 miles per hour. 4. At said time, defendant was driving his Dodge automobile along Gordon Road in a westerly direction. At a point where said two automobiles *Page 221 
were approximately 60 feet apart and were about to meet, the defendant, suddenly and without any warning, caused his automobile to suddenly turn to his left and to his left side of the road and directly into the front end of the plaintiff's automobile with great force and impact, damaging the automobile of the plaintiff as will be hereinafter set out. 5. That immediately after said collision, the reasonable market value of the plaintiff's automobile was $250. 6. That defendant was negligent as follows: (a) In failing to keep a lookout for the approaching automobile of the plaintiff which automobile was approaching his automobile in the opposite direction. (b) In causing his said automobile to turn to his left and into his left side of said road and immediately into the path of the oncoming automobile of the plaintiff. (c) In failing to warn plaintiff that he was about to cause his automobile to turn to his left and into the path of her automobile. (d) In driving his automobile into the front end of the plaintiff's automobile. (e) In damaging the plaintiff's automobile. (f) In violating the provisions of Section 68-303 (c) of the Code of Georgia, then existing, as follows. An operator meeting a vehicle coming from the opposite direction on the same highway shall turn to the right of the center of the highway, so as to pass without interference." The remaining paragraph of the petition specifies the damage to the plaintiff's car — to the radiator, and grill, to the front head lamps, fan, front fenders, and motor.
The defendant filed a general demurrer only.
As against a general demurrer the petition set out a cause of action. We have set out the petition so that it may speak for itself and save us from analyzing it in great detail. We might call attention, however to only a few of the allegations in the petition which we think are pertinent and have saving averments as against a general demurrer. It will be noted that in paragraph 3 it is alleged that the plaintiff was operating her car "in a careful and prudent manner at a speed not exceeding 25 miles per hour," and that the defendant within approximately 60 feet from her, going in the opposite direction, suddenly turned his car, without warning, to the defendant's left *Page 222 
and onto the left side of the road in the path of the car of the plaintiff which acts of the defendant caused the damage. The allegations of the petition, even though construed most strongly against the plaintiff, to say the least, leave reasonable grounds for two opinions, which should have been submitted to the jury as a question of fact for them and not a question of law for the courts.
There are no contentions presented by either party as to any question of law regarding tort actions. Hence, it would be useless to cite any decisions. The only question is a construction to be placed upon the allegations of the petition as a whole.
The court erred in sustaining the general demurrer, and in dismissing the petition.
Judgment reversed. MacIntyre, P. J., and Townsend, J.,concur.